Citation Nr: 1729518	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This case was previously remanded by the Board in July 2015 and September 2016.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.
 
In May 2015, the Veteran testified at a hearing at the Boston RO before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In a May 2017 correspondence from the Board, the Veteran was advised that the Veterans Law Judge who held the May 2015 hearing had retired and he was entitled to another Board hearing before a different Veterans Law Judge.  In a June 2017 correspondence, the Veteran indicated that he did not desire another hearing before a Veterans Law Judge currently employed at the Board.


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's hypertension had its onset during active service, that the hypertension may be presumed to have been related to his active service, or that the hypertension is otherwise etiologically related to his active service, to include exposure to herbicides.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, to include hypertension, as a cardiovascular-renal disease, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

Analysis

The Veteran seeks entitlement to service connection for hypertension.  He contends that he developed hypertension due to exposure to Agent Orange during Vietnam.  See May 2015 Hearing Transcript.  

The medical evidence reflects that the Veteran has a current diagnosis of hypertension.  See November 2016 VA Hypertension Examination.  Thus, he has a current disability for VA purposes.

As noted, the Veteran asserts that his hypertension is the result of exposure to Agent Orange during service within the borders of the Republic of Vietnam.  The Veteran's service personnel records confirm service on the ground in Vietnam from September 1967 to March 1968.  Thus, it is presumed that the Veteran was exposed to herbicides.  See 38 C.F.R. § 3.307. 

A review of the Veteran's service treatment records does not show any treatment for, or diagnosis of, hypertension.  The Veteran's October 1969 separation examination shows that his blood pressure was 122/72; he denied having high blood pressure in his report of medical history.  The entirety of the Veteran's other reports of medical history throughout his service show that he denied having high blood pressure.  The Veteran does not contend, nor does the evidence show, that his hypertension began in service or within one year of discharge from service.

The Veteran was provided a VA hypertension examination in December 2009.  During the December 2009 examination the Veteran stated his hypertension began in 2007.  However, based on medical test results the VA examiner determined the Veteran did not currently have hypertension.  Therefore, according to post-service treatment records, the earliest diagnosis of hypertension is April 2010.  

The Veteran was provided a second VA examination in March 2016.  The March 2016 VA examiner reviewed the claims file, interviewed the Veteran, and conducted an in-person examination.  The VA examiner noted the Veteran was diagnosed with hypertension in April 2010 and that he currently takes medication relating to his hypertension.  The VA examiner opined that the Veteran's hypertension is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the VA examiner stated there is no evidence for hypertension during service and hypertension is not listed as a condition which is considered presumptive of Agent Orange exposure.

Since the March 2016 VA examiner did not provide a fully adequate medical rationale for the opinion provided the Veteran was afforded a VA medical opinion addendum in November 2016.  The November 2016 VA examiner opined that the Veteran's hypertension is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale the VA examiner cited a medical study, Veterans and Agent Orange: Update 2012, written by the Committee to Review the Health Effects in Vietnam Veteran of Exposure to Herbicides published in March 2014.  This study listed hypertension as having a "limited or suggestive evidence of an association" between Agent Orange exposure and hypertension.  The VA examiner stated association is not the same as etiology and that he is not aware of any literature that shows that hypertension is caused by a remote history of Agent Orange exposure.  

Based on a review of the evidence, the Board concludes that service connection for hypertension is not warranted.  Although the evidence shows that the Veteran currently has hypertension, it does not show that it is related to his military service.  

Although the Veteran's in-service exposure to herbicides has been conceded, the evidence fails to show that the Veteran's hypertension is related to herbicide agents.  Hypertension is not a disease presumptively related to herbicide exposure.  While service connection is not precluded on a direct basis, no medical professional has provided any opinion relating the Veteran's hypertension to in-service herbicide exposure.  The only medical opinions of records, those of the March 2016 and November 2016 VA examiner, opine that the Veteran's hypertension is not related to herbicide exposure.  As the VA examiner's opinion, based on the March 2016 examination and November 2016 addendum opinion, was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale addressing the possible relationship between hypertension and herbicide exposure, the Board accords it great probative value.  It is also un-contradicted.  The Veteran's post-service treatment records reflect treatment for hypertension, but do not contain any opinions relating it to herbicide exposure or otherwise to the Veteran's military service.  Therefore, the evidence does not support a finding that the Veteran's hypertension is related to his in-service herbicide exposure. 

The evidence also fails to show that the Veteran incurred a pertinent event, injury or disease other than exposure to herbicides in service or that his hypertension had its onset in service.  The Veteran's service treatment records are silent for any elevated blood pressure readings or any symptoms associated with hypertension.  The Veteran himself has not reported that his hypertension began in service.  None of his statements, or his testimony, indicate that hypertension began in service.  The contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his cardiovascular system other than exposure to herbicides in service.  Therefore, the evidence does not support a finding that in-service incurrence or aggravation of an event, injury or disease to his cardiovascular system other than herbicide exposure actually occurred.

There is no nexus evidence to support a finding of service connection.  In this case, the first evidence of hypertension is in 2010.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition).  See also Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of hypertension complaints, symptoms, or findings for over four decades between the Veteran's period of active service and the earliest evidence of a diagnosis of hypertension is itself evidence which tends to show that hypertension did not have its onset in service or for many years thereafter.  

The Board also considered whether the Veteran is entitled to service connection for hypertension on a presumptive basis.  However, as the evidence does not show that his hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology.  Therefore, a nexus under Walker, as hypertension is a chronic disease as per 38 C.F.R. § 3.309, is not warranted.  As already discussed above, the evidence fails to show any symptoms in service, and therefore, does not show a continuity of symptoms since service.  There is no indication of hypertension until 2010.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Although lay persons are competent to provide an opinion on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current hypertension and the in-service injury.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).                 


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


